TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-09-00434-CR


Jeffrey Allen Whitfield, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 63048, HONORABLE JOE CARROLL, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was due on July 22, 2009.  The record has not been filed, and
the reporter has informed the Court that arrangements for payment have not been made.  Appellant
is represented by retained counsel, as he was at trial.  No request for a free record has been made. 
On August 3, 2009, appellant's counsel was notified that if payment arrangements were not made
by August 31, the appeal would be considered without a reporter's record.  See Tex. R. App. P.
37.3(c)(2).  On August 31, counsel informed the Court that he had been discussing payment
arrangements with the reporter.  On October 28, counsel filed a motion for extension of time to file
his brief stating that "Appellant's family is still trying to collect funds for a copy of the transcript."
The motion for extension of time is dismissed.  Appellant's counsel,
Mr. Michael J. Magana, is ordered to tender a brief on or before December 18, 2009, raising those
issues or points that do not require a reporter's record for decision.  Id.  This order will be withdrawn
if, on or before December 11, 2009, it is shown that the reporter's fee has been paid or that
satisfactory arrangements for payment have been made, or that the trial court has determined that
appellant is entitled to proceed without payment of costs.
It is ordered November 10, 2009

Before Chief Justice Jones, Justices Waldrop and Henson
Do Not Publish